DENIED and Opinion Filed August 14, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00861-CV

                            IN RE GENTRY S. LEONARD, Relator

                 Original Proceeding from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. M18-62976-I

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Carlyle
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

release him pursuant to a “three-for-one” time credit rule he contends applies to his case, to afford

him due process of law, equal protection of the law, and to provide him with a fair, equitable, and

speedy trial. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking

relief, the relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or sworn copy” of

certain documents, including any order complained of, any other document showing the matter
complained of, and every document that is material to the relator’s claim for relief that was filed

in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.3(k)(1)(C), 52.7(a)(1).

        Here, the mandamus record does not include certified or sworn copies of any documents

or time credit policies that would support relator’s claims or provide a basis for mandamus relief.

TEX. R. APP. P. 52.3(k)(1)(A), 52.3(k)(1)(C), 52.7(a). Without a supporting record, relator has not

established a violation of a ministerial duty and is not entitled to mandamus relief. Accordingly,

we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny

the petition if the court determines relator is not entitled to the relief sought).




                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
                                                     JUSTICE

190861F.P05




                                                  –2–